Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 19, 2014, is by and among CARROLS RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of May 30, 2012 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Definition of Cash Collateral Release Date. The definition
of Cash Collateral Release Date set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“Cash Collateral Release Date” shall mean December 19, 2014.


1.2    Amendments to Section 2.22(b)(xii). Section 2.22(b)(xii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(xii) Administrative Agent shall have received evidence from the Borrower,
demonstrating that, after giving effect to any such Revolving Facility Increase
on a Pro Forma Basis, the Borrower will have an Adjusted Leverage Ratio of less
than 6.25 to 1.00 recomputed as of the end of the four fiscal quarter period
most recently ended for which financial statements are available


1.3    Amendments to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------



Section 5.9    Financial Covenants.


Beginning with the first fiscal quarter ending on the date immediately following
the Cash Collateral Release Date and for each fiscal quarter thereafter, comply
with the following financial covenants:


(a)    Adjusted Leverage Ratio. The Adjusted Leverage Ratio, calculated as of
the last day of each fiscal quarter occurring during the periods set forth below
shall be less than or equal to the following:


Period
Ratio
Closing Date through and including the Fourth Quarter of 2013
6.00 to 1.00
First Quarter of 2014 through and including the Third Quarter of 2014
5.50 to 1.00
Fourth Quarter of 2014 through and including the Second Quarter of 2015
6.50 to 1.00
Third Quarter of 2015 through and including the Fourth Quarter of 2015
6.25 to 1.00
First Quarter of 2016 and thereafter
6.00 to 1.00



(b)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, calculated
as of the last day of each fiscal quarter, shall be greater than or equal to (i)
1.20 to 1.00 from the Closing Date through and including the Second Quarter of
2013, (ii) 1.30 to 1.00 from the Third Quarter of 2013 through and including the
Third Quarter of 2014, (iii) 1.20 to 1.00 from the Fourth Quarter of 2014
through and including the Second Quarter of 2015, (iv) 1.25 to 1.00 from the
Third Quarter of 2015 through and including the Fourth Quarter of 2015 and (v)
1.30 to 1.00 from the First Quarter of 2016 and thereafter.


1.5    Amendments to Article V. Article V of the Credit Agreement is hereby
amended by adding the following new Section 5.15 to the end of such Article:


Section 5.15    Revolver Clean Down.


During each trailing twelve month period during the term of this Agreement,
there shall be a period of not less than thirty (30) consecutive days when there
are no Revolving Loans outstanding.


1.6    Amendments to Section 7.1(c)(i). Section 7.1(c)(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(i)     Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.1, 5.2(b), 5.4
(to the extent such covenant requires that the Credit Parties and their
Subsidiaries preserve, renew and keep in full force and effect their corporate
or other formative existence), 5.7, 5.9, 5.13, 5.15 or Article VI hereof; or



2



--------------------------------------------------------------------------------



ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “First Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.


(b)    Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower
stating that (i) after giving effect to this Amendment, no Default or Event of
Default shall exist and (ii) the representations and warranties made by the
Credit Parties in the Credit Agreement and in the other Credit Documents and
which are contained in any certificate furnished at any time under or in
connection with this Amendment shall (x) with respect to representations and
warranties that contain a materiality qualification, be true and correct and (y)
with respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects as if made on and as
of the First Amendment Effective Date except for any representation or warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date.


(c)    Fees and Expenses.


(i)    The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers this Amendment (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”), an
amendment fee in an amount equal to 25 basis points on the aggregate Revolving
Commitments of such Consenting Lender (prior to giving effect to this
Amendment); and


(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.



3



--------------------------------------------------------------------------------



3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4



--------------------------------------------------------------------------------





3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





5



--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:    CARROLS RESTAURANT GROUP INC.,
a Delaware corporation




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP and CFO




GUARANTORS:    CARROLS CORPORATION,
a Delaware corporation




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP and CFO




CARROLS LLC,
a Delaware limited liability company




By: /s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP and CFO









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent




By: /s/ Stephen Leon                    
Name: Stephen Leon
Title: Managing Director


--------------------------------------------------------------------------------



LENDERS:
Cooperative Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as a Lender





By: /s/ Adriaan Weststrate    
Name: Adriaan Weststrate
Title: Managing Director
 
By: /s/ Chris Grimes    
Name: Chris Grimes
Title: Executive Director


